IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-40927
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellant,

versus

LEODADIO CHAVEZ-ARAUJO,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-01-151-ALL
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Leodadio Chavez-Araujo (Chavez) argues that the evidence is

insufficient to support his conviction for conspiracy to possess

and possession with intent to distribute more than 100 kilograms

of marijuana.   We review Chavez’s argument for plain error

because he did not renew his motion for judgment of acquittal at

the close of the evidence.     United States v. Pierre, 958 F.2d

1304, 1310 (5th Cir. 1992)(en banc).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40927
                               -2-

     Chavez was arrested at the border checkpoint in Laredo,

Texas, after authorities searched his tractor-trailer and

discovered approximately 1134 pounds of marijuana hidden

underneath pallets of bottled water.   Based on the quantity of

marijuana and the manner in which it was hidden in the trailer,

we find no plain error in the jury’s verdict.   United States v.

Paul, 142 F.3d 836, 839-40 (5th Cir. 1998); United States v.

Delagarza-Villarreal, 141 F.3d 133, 139 (5th Cir. 1997).

     AFFIRMED.